Exhibit 10.7

EXECUTIVE AGREEMENT

THIS EXECUTIVE AGREEMENT (the “Agreement”) is made as of this 22nd day of
February, 2002 by and between OPINION RESEARCH CORPORATION, a Delaware
Corporation (the “Company”), and Gregory N. Mahnke (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company believes that it would benefit from the application of the
Executive’s particular and unique skill, experience and background in the
management and operation of the Company, and wishes to employ the Executive as a
senior executive of the Company; and

WHEREAS, the parties desire by this Agreement to set forth the terms and
conditions of the employment relationship between the Company and the Executive;

NOW THEREFORE, in consideration of the foregoing and the mutual covenants in
this Agreement, the Company and the Executive agree as follows:

1. Employment and Duties.

(a) The Company hereby employs the Executive on the terms and conditions
provided in this Agreement and the Executive agrees to accept such employment
subject to the terms and conditions of this Agreement. The Executive shall have
responsibility for carrying out duties as determined by the Chief Executive
Officer of the Company or his authorized designee, as well as such other
executive duties and responsibilities, as shall from time to time be determined
by the Chief Executive Officer of the Company and the Company’s Board of
Directors.

(b) The Executive shall devote his/her full working time, energy, skill and best
efforts to the performance of his/her duties, hereunder, in a manner that will
faithfully and diligently further the business and interests of the Company, and
shall not be employed by, or participate or engage in or in any manner be a part
of the management or operation of any business enterprise other than the Company
without the prior written consent of the Chief Executive Officer of the Company.
Notwithstanding the above, the Executive shall be permitted to the extent such
activities do not interfere or conflict with the performance of the Executive’s
duties and responsibilities hereunder, (i) to serve on civic,

 

1



--------------------------------------------------------------------------------

charitable or professional boards or committees (it being expressly understood
and agreed that the Executive’s continuing to serve on any such board and/or
committees on which the Executive is serving, or with which the Executive is
otherwise associated (each of which has been disclosed to the Company in writing
prior to the execution of the Executive’s Agreement), as of the date of this
Agreement, shall be deemed not to interfere with the performance by the
Executive of the Executive’s duties and responsibilities under this Agreement)
and (ii) with the prior written consent of the Chief Executive Officer, to write
academic, trade or mainstream papers or other publishable books (it being
expressly understood and agreed that no such writings can interfere with the
Executive’s obligations under the Employee Agreement containing the
confidentiality and non-solicitation agreement [“Employee Agreement”] he/she has
also entered into with the Company).

(c) The Executive represents and warrants to the Company that he/she is under no
contractual or other restriction or obligation which conflicts with, violates or
is inconsistent with the execution of this Agreement, the performance of the
Executive’s duties hereunder, or the other rights of the Company hereunder.

(d) Without the Company’s prior written consent, the Executive shall not obtain
goods or services or otherwise deal on behalf of the Company with any business
or entity in which the Executive or a member of his/her family has a financial
interest or from which the Executive or a member of his/her immediate family may
derive a financial benefit as a result of such transaction, except that this
prohibition shall not apply to any public company in which the Executive or a
member of his/her family owns less than one percent of the outstanding stock.

2. Term. The initial term of this Agreement shall commence on the date hereof
and shall terminate on December 31, 2002 (the “Initial Term”), unless earlier
terminated in accordance with the terms of this Agreement. This Agreement shall
continue in full force and effect after the expiration of the Initial Term (the
“Extended Term”), which Extended Term may be terminated by the Company for any
reason with at least 30 days prior written notice. Paragraph 8 shall apply to
such termination.

3. Compensation.

(a) Base Compensation. As compensation for performing the services required by
this Agreement, the Company shall pay to the Executive an annual

 

2



--------------------------------------------------------------------------------

salary, determined by the CEO, (“Base Compensation”) payable in equal
installments pursuant to the Company’s customary payroll procedures in effect
for its executive personnel at the time of payment, but in no event less
frequently than monthly, subject to withholding for applicable federal, state,
and local taxes. The Executive shall not be entitled to additional compensation
for serving on any Company board on which the Executive may be asked to serve.
The Executive’s Base Compensation shall not be reduced during the term of this
Agreement. The Executive’s Base Compensation shall be reviewed annually by the
Company’s Chief Executive Officer no later than March of each calendar year, it
being understood that there shall be no obligation to increase the Executive’s
Base Compensation as a result of such review.

(b) Incentive Compensation. In addition to Base Compensation, the Executive may
receive additional compensation (“Incentive Compensation”). The Incentive
Compensation shall be pursuant to short-term and/or long-term incentive
compensation programs which shall be established from time to time by the
Company.

4. Executive Benefits. During the term of this Agreement the Executive and
his/her eligible dependents shall have the right to participate in any
retirement plans (qualified and non-qualified), pension, insurance, health,
disability or other benefit plan or program that has been or is hereafter
adopted by the Company (or in which the Company participates), according to the
terms of such plan or program.

5. Vacation and Leaves of Absence. The Executive shall be entitled to vacation
days during each calendar year as provided to other Executives of the Company in
accordance with the policies of the Company. Any vacation days that are not
taken in a given calendar year shall not accrue or carry over from year to year.
Upon any termination of this Agreement for any reason whatsoever, accrued and
unused vacation for the year in which this Agreement terminates will be paid to
the Executive within ten (10) days of such termination based on his/her Base
Compensation in effect on the date of such termination. In addition, the
Executive shall be entitled to the same sick leave and holidays provided to
other Executives of the Company.

6. Business Expenses. The Executive shall be promptly reimbursed against
presentation of vouchers or receipts for all reasonable and necessary expenses
incurred by him/her in connection with the performance of business-related
duties.

 

3



--------------------------------------------------------------------------------

7. Indemnification. The Company shall (and is hereby obligated to) indemnify
(including advance payment of expenses) the Executive in each and every
situation where the Company is obligated to make such indemnification pursuant
to applicable law and the relevant portions of the Company’s Certificate of
Incorporation and By-Laws. Such indemnification shall in each case include
payment of reasonable attorneys fees and expenses, including where permitted by
applicable law, advancement of reasonable attorneys fees and expenses.

8. Termination and Termination Benefits.

(a) Termination by the Company For Cause. The Company may terminate this
Agreement prior to its expiration date without prior notice for “cause.” In such
event, the Executive shall be paid for his/her services hereunder only the Base
Compensation up to the effective date of such termination. For purposes of this
Section 8(a), “cause” shall mean (i) an act of dishonesty by the Executive
constituting a felony or resulting or intended to result in gain to, or personal
enrichment of the Executive at the Company’s expense, (ii) the engaging by the
Executive in misconduct which is demonstrably injurious to the Company,
(iii) the refusal of the Executive substantially to perform his/her duties
hereunder, which refusal has not been cured within seven (7) days after receipt
of written notice from the Chief Executive Officer, (iv) the violation of any
reasonable express direction of the Chief Executive Officer of the Company, his
authorized designee, or the Company’s Board of Directors, or of any reasonable
rule, regulation, policy or plan established by the Company from time to time
which governs the Executive in the performance of his/her work, which violation
has not been cured within seven (7) days after receipt of written notice from
the Chief Executive Officer, (v) the use by the Executive of any illegal
substance, or the use by the Executive of alcohol or any controlled substance to
an extent that it interferes with the performance of the Executive’s duties
under this Agreement, and (vi) the substantial breach by the Executive of
his/her obligations in this Agreement.

(b) Termination by the Company Without Cause. The Company may terminate this
Agreement at any time (within the Initial Term or the Extended Term) and for any
reason upon 30 days’ written notice to the Executive. In the event of such
termination, except if termination is pursuant to subparagraphs (a), (d), (e),
or (g) of this

 

4



--------------------------------------------------------------------------------

Paragraph 8, the Executive shall be entitled, as his/her sole remedy and subject
to the terms and conditions of subparagraph (c) of this Paragraph 8, to continue
to receive his/her Base Compensation and medical and life insurance benefits, if
permitted by the applicable Company insurance plans, until 11 months after the
effective date of such termination.

(c) Compliance with Employee Agreement, Non-Competition Agreement and Execution
of Release. The Company’s obligation to pay the Executive’s Base Compensation
and applicable benefits under paragraph (b) of this Paragraph 8 is expressly
conditioned upon the Executive’s continued compliance with the terms and
conditions of the Employee Agreement he/she has entered with the Company,
including without limitation, those obligations relating to the company’s
confidential information and intellectual property and the non-solicitation of
company customers and employees. The Company’s obligation under paragraph (b) of
this Paragraph 8 is further conditioned upon the Executive’s execution and
delivery to the company of a Release Agreement, as drafted at the time of the
Executive’s termination of employment, including, but not limited to:

(I) An unconditional release of all rights to any claims, charges, complaints,
grievances, known or unknown to the Executive, against the Company, its
affiliates or assigns, through the date of the Executive’s termination from
employment.

(II) A representation and warranty that the Executive has not filed or assigned
any claims, charges, complaints, or grievances against the Company, its
affiliates or assigns.

(III) An agreement to maintain the confidentiality of the release.

(d) Disability of Executive. If the Executive is permanently disabled (as
defined in the Company’s long-term disability insurance policy then in effect),
then the Chief Executive Officer of the Company shall have the right to
terminate the Executive’s employment upon 30 days prior written notice to the
Executive at any time during the continuation of such disability. In the event
the Executive’s employment is terminated for disability in accordance with this
subparagraph (d) of this Paragraph 8, the Company shall not thereafter be
obligated to make any further payments hereunder other than (i) the accrued
obligations through the date of such termination and (ii) continued Base
Compensation and medical and life insurance benefits, until the earlier of
(x) such time as

 

5



--------------------------------------------------------------------------------

payments to the Executive commence under the Company’s long-term disability
insurance policy then in effect, or (y) until 11 months after the effective date
of each termination.

(e) Termination by the Executive Without Cause. The Executive may terminate this
Agreement at any time and for any reason upon 30 days’ written notice to the
Company (during which period the Executive shall, if requested in writing by the
Company, continue to perform his/her duties as specified under this Agreement.)
In such event, the Executive shall be paid only the Base Compensation for
his/her services hereunder up to the effective date of such notice.

(f) Termination by the Executive With Cause. The Executive may terminate this
Agreement prior to its expiration date or any extension thereof without prior
notice for “cause”, in which event the Executive shall be compensated in the
same manner as if the Company had terminated the Executive without cause
pursuant to Paragraph 8(b). For purposes of this Paragraph 8(f), “cause” shall
mean exclusively (i) a material reduction in the level of responsibility or
authority of the Executive, (ii) the Company’s substantial breach of its
obligations in this Agreement, or (iii) the relocation of the Executive’s
principal place of employment by the Company to a location more than fifty
(50) miles from his/her then current assignment. The Executive must provide
notice to the Company that the Executive is intending to terminate his/her
employment within one hundred and twenty (120) days after the Executive has
actual knowledge of the occurrence of an event he/she believes constitutes
cause. In the event the Executive delivers to the Company a notice of
termination for cause, the Executive agrees to appear before a meeting with the
Chief Executive Officer of the Company (after reasonable notice) and specify the
particulars.

(g) Death Benefit. Notwithstanding any other provision of this Agreement, this
Agreement shall terminate on the date of the Executive’s death. In such event,
the Executive’s estate shall be paid his/her Base Compensation for the remainder
of the month in which such termination occurs.

9. Prior Agreements, Conflicts of Interest. The Executive represents to the
Company that (a) there are no restrictions, agreements or understandings, oral
or written, to which the Executive is a party or by which the Executive is bound
that prevent or make unlawful the Executive’s execution or performance of this
Agreement; (b) none of the information supplied by the Executive to the Company
or any representative of the

 

6



--------------------------------------------------------------------------------

Company in connection with the Executive’s employment by the Company misstated a
material fact or omitted material information necessary to make the information
supplied not misleading; and (c) the Executive does not have any business or
other relationship that creates a conflict between the interests of the
Executive and the Company.

10. Miscellaneous

(a) Arbitration. All disputes, claims, or controversies arising out of or in
connection with this Agreement, the Executive’s employment or its termination,
including but not limited to those concerning workplace discrimination and all
other statutory claims, shall exclusively be submitted to and determined by
final and binding arbitration before a single arbitrator (“Arbitrator”) of the
American Arbitration Association (“AAA”) in accordance with the association’s
then current rules for the resolution of employment disputes (“the Rules”). The
Arbitrator shall be selected in accordance with the Rules. The parties consent
to the authority of the arbitrator, if the arbitrator so determines, to award
fees and expenses (including legal fees) to the prevailing party in the
arbitration. Notwithstanding the foregoing, the Company shall be entitled to
enforce the provisions of the Employee Agreement entered separately with
Executive hereof through proceedings brought in a court of competent
jurisdiction.

(b) Severability; Reasonableness of Agreement. If any term, provision or
covenant of this Agreement or part thereof, or the application thereof to any
person, place or circumstance shall be held to be invalid, unenforceable or void
by a court or competent jurisdiction, the remainder of this Agreement and such
term, provision or covenant shall remain in full force and effect and any such
invalid, unenforceable or void term, provision or covenant shall be deemed,
without further action on the part of the parties hereto, modified, amended and
limited, and the court shall have the power to modify, amend and limit any such
term, provision or covenant, to the extent necessary to render the same and the
remainder of the Agreement valid, enforceable and lawful.

(c) Assignment; Benefit. This Agreement shall not be assignable by the
Executive, other than the Executive’s rights to payments or benefits hereunder,
which may be transferred only by will or the laws of descent and distribution.
Upon the Executive’s death, this Agreement and all rights of the Executive
hereunder shall inure to the benefit of and be enforceable by the Executive’s
beneficiary or beneficiaries, personal

 

7



--------------------------------------------------------------------------------

or legal representatives, or estate, to the extent any such person succeeds to
the Executive’s interests under this Agreement.

(d) Notices. All notices hereunder shall be in writing and shall be sufficiently
given if hand-delivered, sent by documented overnight delivery service,
registered or certified mail, postage prepaid, return receipt requested or by
telegram or telefax (confirmed by U.S. mail), receipt acknowledged, addressed as
set forth below or at such other address for either party as may be specified in
a notice given as provided herein by such party to the other. Any such notice
shall be deemed to have been given as of the date received, in the case of
personal delivery, or on the date shown on the receipt or confirmation
therefore, in all other cases. Any and all service or process and any other
notice in any such action, suit or proceeding shall be effective against any
party if given as provided in this Agreement; provided that nothing herein shall
be deemed to affect the right of any party to serve process in any other manner
permitted by law.

If to the Company:

Opinion Research Corporation

23 Orchard Road

Skillman, New Jersey 08558

Attention: Chief Executive Officer

Fax # (908) 281-5105

If to the Executive:

Gregory N. Mahnke

28 DeForest Heights

Burlington, VT 05401

(e) Entire Agreement and Modification. With the exception of the Employee
Agreement separately entered into between the parties, this Agreement
constitutes the entire agreement between the parties hereto with respect to the
matters contemplated herein and supersedes all prior agreements and
understandings with respect thereto. No amendment, modification, or waiver of
this Agreement shall be effective unless in writing. Neither the failure nor any
delay on the part of any party to exercise any right, remedy, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power, or privilege with
respect to such occurrence or with respect to any other occurrence.

 

8



--------------------------------------------------------------------------------

(f) Governing Law. This Agreement is made pursuant to, and shall be construed
and enforced in accordance with, the laws of the State of New Jersey and the
federal laws of the United States of America, to the extent applicable, without
giving effect to otherwise applicable principles of conflicts of law. The
parties hereto expressly consent to the jurisdiction of any state or federal
court located in New Jersey, and to venue therein, and consent to the service of
process in any such action or proceeding by certified or registered mailing of
the summons and complaint therein directed to the Executive or the Company, as
the case may be, at its address as provided in subsection (d) of this Paragraph
10. Nothing herein shall affect the parties’ obligations to submit disputes to
arbitration under Paragraph 10(a) of this Agreement.

(g) Withholding. All payments hereunder shall be subject to any required
withholding of Federal, state and local taxes pursuant to any applicable law or
regulation.

(h) Headings; Counterparts. The headings of paragraphs in this Agreement are for
convenience only and shall not affect its interpretation. This Agreement may be
executed in two or more counterparts, each of which shall be deemed to be an
original and all of which, when taken together, shall be deemed to constitute
the same Agreement.

(i) Further Assurances. Each of the parties hereto shall execute such further
instruments and take such other actions as the other party shall reasonably
request in order to effectuate the purposes of this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

THE EXECUTIVE

   

OPINION RESEARCH CORPORATION

By:

  LOGO [g83729img01.jpg]    

By:

  LOGO [g83729img02.jpg]        

John F. Short

Chairman and CEO

 

9